Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
The claims filed 06/21/2021 are being considered for examination. Claims 1-10 are being considered for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes (PG Pub No. US 2017/0361132) in view of Makhoul (Patent No. US 10,275,728).

Regarding Claim 1, Dykes discloses a method of displaying compass headings comprising the steps of (Paragraph 0019; method of providing an electronic compass configured to determine a heading direction and illuminate a directional indicator corresponding to the compass heading direction):
assigning specific colors to directional points of a compass wherein the directional points are each assigned a different color (Paragraph 0044; indicators configured to emit directional light colors, for example “N”, red, “W”, blue, “S”, white, “E”, green); and
emitting the assigned colors from a light source to visually indicate a current compass heading (Paragraph 0063; multi-colored LED may be utilized to provide different colors for the directional indicator).
Dykes does not explicitly disclose emitting the assigned colors from a light that is a single light source. 
In the same field of mobile directional guide devices, Makhoul discloses a known method of emitting assigned colors from a light that is a single light source (Column 8, line 24-32; uses the multi-color led light to guide the worker with the walking direction, i.e. green is used for right, blue is used for left and red is used for straightforward). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Dykes to incorporate the teachings of Makhoul to include emitting assigned colors from a light that is a single light source. Doing so would reduce the cost of making a device such as the one taught by Dykes by reducing the number of LEDs. Additionally, alternate approaches, for example, activation of only a single LED are contemplated by Dykes in Paragraph 0041 and would therefore be within the scope of Dykes. 

Regarding Claim 2, the combination of Dykes and Makhoul discloses the method as recited in Claim 1, 
wherein the step of assigning specific colors to directional points of a compass further comprises the step of (Dykes, Paragraph 0044; indicators configured to emit directional light colors, for example “N”, red, “W”, blue, “S”, white, “E”, green):
assigning specific colors to at least the four primary directional points North, East, South and West of a compass (Dykes, Paragraph 0044; indicators configured to emit directional light colors, for example “N”, red, “W”, blue, “S”, white, “E”, green).

Regarding Claim 3, the combination of Dykes and Makhoul discloses the method as recited in Claim 1, 
wherein the step of assigning specific colors to directional points of a compass further comprises the step of (Dykes, Paragraph 0044; indicators configured to emit directional light colors, for example “N”, red, “W”, blue, “S”, white, “E”, green):
assigning specific colors to at least eight directional points of a compass including North, Northeast, East, Southeast, South, Southwest, West and Northwest (Dykes, Paragraph 0061; different colors assigned to cardinal directions N, S, E, W, ordinal directions may be displayed such as NE, NW, etc).

Regarding Claim 7, Dykes discloses a method of displaying compass headings comprising the steps of (Paragraph 0019; method of providing an electronic compass configured to determine a heading direction and illuminate a directional indicator corresponding to the compass heading direction):
assigning specific colors to directional points of a compass wherein the directional points are each assigned a different color (Paragraph 0044; indicators configured to emit directional light colors, for example “N”, red, “W”, blue, “S”, white, “E”, green); and
emitting the assigned colors from a multi-colored source to visually indicate a current compass heading (Paragraph 0063; multi-colored LED may be utilized to provide different colors for the directional indicator).

Dykes does not explicitly disclose emitting the assigned colors from a light that is a single light source. 
In the same field of mobile directional guide devices, Makhoul discloses a known method of emitting assigned colors from a multi-colored light source that is a single light source (Column 8, line 24-32; uses the multi-color led light to guide the worker with the walking direction, i.e. green is used for right, blue is used for left and red is used for straightforward). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Dykes to incorporate the teachings of Makhoul to include emitting assigned colors from a multi-colored light that is a single light source. Doing so would reduce the cost of making a device such as the one taught by Dykes by reducing the number of LEDs. Additionally, alternate approaches, for example, activation of only a single LED are contemplated by Dykes in Paragraph 0041 and would therefore be within the scope of Dykes. 

Claims 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dykes (PG Pub No. US 2017/0361132) in view of Makhoul (Patent No. US 10,275,728) and Yanku (PG Pub No. US 2014/0343843).

Regarding Claim 4, the combination of Dykes and Makhoul discloses the method as recited in Claim 1,
But does not disclose a method:
wherein the step of assigning specific colors to directional points of a compass further includes the step of:
assigning the specific colors in sequence according to the color spectrum of red, orange, yellow, green, blue, indigo, and violet.
In the same field of visual directional and navigational prompts, Yanku discloses a known method of:
wherein the step of assigning specific colors to directional points of a compass further includes the step of: assigning the specific colors in sequence according to the color spectrum of red, orange, yellow, green, blue, indigo, and violet (Paragraph 0003; multi-colored LED, e.g. a red-green-blue LED to provide combinations of colors for different color states).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Dykes and Makhoul to incorporate the teachings of Yanku to include assigning specific colors in sequence according to the color spectrum to indicate directional points of the compass. Doing so would help distinguish navigational events, such as directional heading points from one another as disclosed by Yanku (paragraph 0028).

Regarding Claim 5, the combination of Dykes and Makhoul discloses the method as recited in Claim 1, 
But does not disclose a method further comprising the step of:
emitting coded flashes of one or more of the assigned colors from the single light source to indicate at least some of the directional points of the compass.
In the same field of visual directional and navigational prompts, Yanku discloses a known method of:
emitting coded flashes of one or more of the assigned colors from the single light source to indicate at least some of the directional points of the compass (Paragraph 0028; LED source may provide prompts or indications such as LED flashing based on direction of movement, etc).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Dykes and Makhoul to incorporate the teachings of Yanku to include emitting coded flashes of one or more of the assigned colors from the single light source to indicate directional points of the compass. Doing so would help distinguish navigational events, such as directional heading points from one another as disclosed by Yanku (paragraph 0028).

Regarding Claim 6, the combination of Dykes and Makhoul discloses the method as recited in Claim 1,
But does not disclose:
wherein the single light source is a tricolored LED.
In the same field of visual directional and navigational prompts, Yanku discloses a known method of:
wherein the single light source is a tricolored LED (Paragraph 0034: multi-colored LEDs (e.g. tri-colored LEDs)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Dykes and Makhoul to incorporate the teachings of Yanku to include tricolored LEDs. Doing so would be within the scope of Dykes, as tricolored LEDs are equivalent to multi-colored LEDs, which are disclosed as the light source in the disclosure of Dykes (paragraph 0063).

Method claim (8) is drawn to the same method claimed in claim (4).  Therefore method claim (8) corresponds to method claim (4) and is rejected for the same reasons of obviousness as used above.

Regarding Claim 9, the combination of Dykes and Makhoul discloses the method as recited in Claim 7, 
But does not disclose a method further comprising the step of:
emitting coded flashes of one or more of the assigned colors from the multicolored single light source to indicate at least some of the directional points of the compass.
In the same field of visual directional and navigational prompts, Yanku discloses a known method of:
emitting coded flashes of one or more of the assigned colors from the multicolored single light source to indicate at least some of the directional points of the compass (Paragraph 0028; LED source may provide prompts or indications such as LED flashing based on direction of movement, etc).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Dykes and Makhoul to incorporate the teachings of Yanku to include emitting coded flashes of one or more of the assigned colors from the multicolored single light source to indicate directional points of the compass. Doing so would help distinguish navigational events, such as directional heading points from one another as disclosed by Yanku (paragraph 0028).

Regarding Claim 10, the combination of Dykes and Makhoul discloses the method as recited in Claim 7,
But does not disclose:
wherein the multi-colored single light source is a tri-colored LED.
In the same field of visual directional and navigational prompts, Yanku discloses a known method of:
wherein the multi-colored single light source is a tri-colored LED (Paragraph 0034: multi-colored LEDs (e.g. tri-colored LEDs)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Dykes and Makhoul to incorporate the teachings of Yanku to include tricolored LEDs. Doing so would be within the scope of Dykes, as tricolored LEDs are equivalent to multi-colored LEDs, which are disclosed as the light source in the disclosure of Dykes (paragraph 0063).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Mondays (6am-2pm Eastern Time), Tuesday and Thursday (10am - 2pm Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687